Case: 14-3095      Document: 25      Page: 1     Filed: 08/25/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                       DAWN HANSON,
                         Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2014-3095
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-14-0082-I-1.
                 ______________________

                        ON MOTION
                    ______________________
 Before O’MALLEY, WALLACH, and HUGHES, Circuit Judges.
 O’MALLEY, Circuit Judge.
                           ORDER
     The Merit Systems Protection Board (“Board”) moves
 without opposition to remand this case for a jurisdictional
 hearing.
    In its decision, the Board dismissed Dawn Hanson’s
 appeal for lack of jurisdiction, finding that Hanson failed to
 make non-frivolous allegations that her resignation was
Case: 14-3095         Document: 25    Page: 2    Filed: 08/25/2014



 2                                               HANSON   v. MSPB



 involuntary. On appeal, the Board concedes that Hanson
 made the required non-frivolous allegations, and that she is
 entitled to a jurisdictional hearing before the Board.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. This case is remanded for
 further proceedings consistent with this order.
       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court

 s30
 ISSUED AS A MANDATE: August 25, 2014